Case 1:16-cr-00744-DKW Document 806 Filed 11/04/20 Page 1 of 3           PageID #: 7477




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI’I


  UNITED STATES OF AMERICA,                  Case No. 16-cr-00744-DKW-7

                    Plaintiff,
                                             ORDER DENYING MOTION FOR
            v.                               COMPASSIONATE RELEASE

  DOROTHY LUPE,

                    Defendant.



       Defendant Dorothy Lupe moves for a reduction in her sentence to time-

 served, arguing that various medical conditions, including morbid obesity, place

 her at increased risk of serious illness from the coronavirus and, thus, constitute an

 “extraordinary and compelling” reason for a sentence reduction under Section

 3582(c)(1)(A)(i) of Title 18.

       Pursuant to Section 3582(c)(1)(A)(i), a court may, after considering the

 factors set forth in Section 3553(a), modify a term of imprisonment if, upon motion

 of the Director of the Bureau of Prisons (BOP) or the defendant following

 exhaustion of administrative rights, “extraordinary and compelling reasons warrant

 such a reduction[,]” the defendant is not a danger to the safety of others or the

 community, and the reduction is consistent with the relevant policy statement of
Case 1:16-cr-00744-DKW Document 806 Filed 11/04/20 Page 2 of 3            PageID #: 7478




 the U.S. Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. §

 1B1.13.

           The Sentencing Commission has defined “extraordinary and compelling

 reasons” to include, among other things, a defendant suffering from a serious

 physical or medical condition that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and

 from which she is not expected to recover. U.S.S.G. ¶ 1B1.13, app. note 1(A)(ii).

 Age and family circumstances may also provide the basis for a finding of

 “extraordinary and compelling” (id., app. note 1(B) and (C)), as may a “reason

 other than, or in combination with, the reasons described in [the application note].”

 Id., app. note 1(D). With respect to the latter, the “extraordinary and compelling

 reason” must be “determined by the Director of the Bureau of Prisons….” Id.

           Here, Defendant’s motion for compassionate release fails because, in light of

 the recorded cases of coronavirus at FPC Bryan–a total of 11 since the beginning

 of the pandemic, only 3 of which have been experienced by inmates and from

 which the inmates have all recovered, see https://www.bop.gov/coronavirus (last

 visited November 4, 2020) 1–the Court does not find that extraordinary and

 compelling reasons exist under Section 3582(c)(1)(A)(i) for reducing Defendant’s


 1
     The remaining eight have involved staff, rather than inmates.
                                                    2
Case 1:16-cr-00744-DKW Document 806 Filed 11/04/20 Page 3 of 3                      PageID #: 7479




 sentence, despite the medical conditions that Defendant asserts she suffers from.

 Put simply, with 572 inmates at FPC Bryan, see

 https://www.bop.gov/locations/institutions/bry (last visited November 3, 2020),

 there has been a substantially smaller percentage of cases amongst the inmate

 population at the prison than in the United States population to which Defendant

 seeks release. 23 Therefore, the motion for compassionate release, Dkt. No. 792, is

 DENIED. 4

        IT IS SO ORDERED.

        DATED: November 4, 2020 at Honolulu, Hawai‘i.




 USA v. Dorothy Lupe; CR 16-00744 DKW; ORDER DENYING MOTION FOR
 COMPASSIONATE RELEASE



 2
   Specifically, as of November 3, 2020, with a population of roughly 330.5 million, see
 https://www.census.gov/popclock, and approximately 9.25 million coronavirus cases, see
 https://covid.cdc.gov/covid-data-tracker, approximately 2.79% of the U.S. population has
 officially been recorded as contracting the coronavirus. The percentage for 3 inmates at 572-
 inmate FPC Bryan is 0.524%.
 3
   In addition, the Court notes that, in her briefing, Lupe fails to address whether her medical
 conditions substantially diminish her ability to provide self-care in the environment of her prison,
 as the application note to Section 1B1.13 requires.
 4
   Because the motion is denied for failure to show an extraordinary and compelling reason under
 Section 3582(c)(1)(A)(i), the Court need not (and does not) address any of the other matters,
 such as danger to others, pertinent to a motion for compassionate release.
                                                  3
